PER CURIAM.

Attorney disciplinary proceeding; attorney publicly reprimanded.

On March 15,1982, the Board of Attorneys Professional Responsibility (Board) filed a complaint alleging that the respondent, who was admitted to practice law in Wisconsin in 1958 and who maintains his practice in Prairie du Sac, was guilty of neglect of a legal matter entrusted to him, in violation of SCR 20.32(3), in connection with his representation in July of 1981, of a seller in a real estate transaction. The complaint alleged that the respondent was responsible for the recording of the deed and for providing the buyer with a copy thereof and that the respondent failed to timely record the deed and failed to provide the buyer with a copy. The Board also alleged that the respondent failed to respond to two written inquiries from the Board concerning the grievance which had been filed by the buyer, in violation of SCR 21.03 (4) and 22.07(2) and (3).
We referred the matter to the Hon. William C. Sacht-jen as referee pursuant to SCR 21.09(4). When the re*446spondent did not file an answer to the complaint, the Board moved for a referee’s report and recommendation based upon the complaint. A hearing on that motion was held on May 4, 1982, at which the respondent appeared in person.
The referee filed his report with the court on May 24, 1982, in which he found that the respondent admitted all the factual allegations of the complaint and admitted that he had no defense to the charges. The referee concluded that the respondent violated SCR 20.32(3) and 20.04(1) by reason of his neglect of the legal matter and that he violated SCR 21.03(4) and 22.07(2) and (3) by failing to respond to the Board’s inquiries. The referee noted that the respondent had no prior record of any formal disciplinary proceeding, and he recommended that the respondent be publicly reprimanded and ordered to pay the costs of the disciplinary proceeding within four months of the court’s order.
We hereby adopt the findings, conclusions and recommendation of the referee.
It is ordered that Darwin J. Nelson is publicly reprimanded for unprofessional conduct.
It is further ordered that Darwin J. Nelson pay to the Board of Attorneys Professional Responsibility the costs of this disciplinary proceeding in the amount of $255.57, provided that if payment is not made on or before November 1, 1982, the license of Darwin J. Nelson to practice law in Wisconsin shall be forthwith suspended.